Blandeord, Justice.
The plaintiff in error was indicted for assault with intent to murder by cutting, with a weapon likely to produce death, to wit, a knife, one Oscar Thurman, a little boy about eleven years old. The evidence showed that he stuck the knife in this little boy up to the hilt, and left it there, and that it took ■ two strong pulls by the policeman to draw it out. There was no justifying circumstance, nothing whatever to excuse the act; the evidence shows that it was one of the most reckless, wanton, outrageous acts ever committed in this State. The jury found the defendant guilty, and he moved for a new trial on the grounds that the verdict was contrary to law and to the evidence, and that the judge who tried the ease went out of the record and gave certain charges which were error.
No honest jury with any regard for their oaths would have hesitated a moment to find this man guilty; no other verdict could have been returned. And while we think some parts of the charge of the court ought not to have been given in charge, yet, in the view we take of this case, they do not call for anew trial. The verdict was demanded by the evidence.
Judgment affirmed.